Citation Nr: 1031213	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  09-15 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for degenerative disc disease 
of the lumbar spine.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1952 to December 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that denied the claim sought.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Degenerative disc disease of the lumbar spine is not 
etiologically related to active service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2009), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits.  Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2009).
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf.  A regulatory amendment 
effective for claims pending as of or filed after May 30, 2008 
removed the requirement that VA specifically request the claimant 
to provide any evidence in his or her possession that pertains to 
the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later 
codified at 38 CFR 3.159(b)(1) (2009).

With respect to the issue on appeal, through VCAA-correspondence 
dated in December 2007, the RO notified the Veteran as to each 
element of satisfactory notice set forth under the 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) pertaining to the claim for 
service connection.  The letter explained the general criteria to 
establish a claim for service connection, and indicated the joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining additional VA medical 
records, private treatment records and other Federal records.  
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  The 
notice letter also provided information concerning both the 
disability rating and effective date elements of a pending claim 
for benefits.

The relevant notice information must have been timely sent.  The 
United States Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
prescribed as the definition of timely notice the sequence of 
events whereby VCAA notice is provided in advance of the initial 
adjudication of the claim.  See also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  As the December 2007 notice was provided 
before the September 2008 initial adjudication of the claims, the 
notice is considered timely.

The RO has taken appropriate action to comply with the duty to 
assist the Veteran through obtaining service treatment records, 
VA treatment records, and private records adequately identified 
by the appellant.  The Board acknowledges that the Veteran has 
not been afforded a VA examination.  The Board has determined, 
however, that VA has no obligation to provide an examination in 
this case.  Under the VCAA, when the record does not contain 
sufficient medical evidence to make a decision on the claim, VA 
is obliged to provide an examination when: (1) the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability; and (2) 
the record indicates that the disability or signs and symptoms of 
a current disability may be associated with active service.  38 
U.S.C.A. § 5103A(d).  The Veteran does not meet the second 
element.  In this regard, the Board notes that the record does 
not indicate any etiological relationship between service and his 
degenerative disc disease of the lumbar spine.  Thus, a VA 
examination is not in order.  Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through notice from the RO, the Veteran has been 
notified and made aware of the evidence needed to substantiate 
this claim, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between himself 
and VA in obtaining such evidence.  There is no additional notice 
that should be provided, nor is there any indication that there 
is additional existing evidence to obtain or development required 
to create any additional evidence to be considered in connection 
with this claim.  Consequently, any error in the sequence of 
events or content of the notice is not shown to prejudice the 
Veteran or to have any effect on the appeal.  Any such error is 
deemed harmless and does not preclude appellate consideration of 
the matter herein decided, at this juncture.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument 
that the Board lacks authority to consider harmless error).  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military.  38 U.S.C.A. § 1110, 1131; 38 
C.F.R. § 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

For service connection to be awarded, there must be (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of an in-service incurrence 
or aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  The absence of any one element will result in 
the denial of service connection.  Coburn v. Nicholson, 19 Vet. 
App. 427 (2006).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Id. at 495-96.

The Veteran asserts that his current degenerative disc disease of 
the lumbar spine is related to lifting and straining his back 
during service.  Considering the pertinent lay and medical 
evidence in light of the above-noted legal authority, the Board 
finds that the claim for service connection for degenerative disc 
disease of the lumbar spine must be denied.

Service treatment records are silent for any complaints of or 
treatment for any low back problems.  On several occasions, the 
Veteran denied recurrent back pain.  Reports of Medical History 
dated December 1957, March 1967, November 1968, November 1969, 
and at retirement in August 1972 all denied "recurrent back 
pain" or "back trouble of any kind."

The earliest diagnosis of a lumbar disability of record is a 
January 2007 x-ray report diagnosing the Veteran with 
degenerative changes present in the lumbosacral spine.  The 
Veteran's private treating physician submitted a January 2008 
statement noting that the Veteran suffered from longstanding back 
problems, including severe degenerative disc disease of his 
lumbar back that caused severe spinal stenosis.  The physician 
did not provide any nexus opinion relating the Veteran's current 
back disability to service.

The Board acknowledges that the Veteran is competent to testify 
in regard to the onset and continuity of symptomatology.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).   However, the Veteran does not assert any continuity of 
symptomatology.  Significantly, at a VA neurological consult in 
March 2009, the physician noted that the Veteran had developed 
back pain over the last several years that was of spontaneous 
onset.  The first diagnosis of any back disability in the claims 
file was in January 2007-almost 35 years after retirement from 
service.  While not a dispositive factor, a significant lapse in 
time between service and post-service medical treatment may be 
considered as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The 35-year 
period between separation and diagnosis of any low back 
disability as well as consistent denials of any back problems 
during service are strong evidentiary factors that the Veteran's 
disability was not incurred or aggravated during service.

Without any competent evidence of continuity of symptomatology or 
a competent nexus opinion regarding the Veteran's current 
degenerative disc disease of the lumbar spine and service, the 
Board finds that the Veteran's claim must be denied.  As noted 
above, continuity of symptomatology has not been alleged, and the 
Veteran consistently denied back problems in service.  Further, 
as the Veteran and his representative are not shown to be other 
than laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative opinion on 
the question of whether the Veteran's current degenerative disc 
disease of the lumbar spine is related to active duty service.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").

Thus, the Board finds that the claim for service connection must 
be denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for degenerative disc disease 
of the lumbar spine is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


